Citation Nr: 0310870	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the soft palate, including as due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

REMAND

The veteran had active service from May 1970 to December 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and August 2001 RO 
decisions which collectively denied service connection for 
squamous cell carcinoma of the soft palate (claimed as mouth 
cancer), including as due to Agent Orange exposure.  The 
veteran testified in support of his claim at a Travel Board 
hearing held at the RO in April 2002.  

In November 2002, the Board undertook additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  However, that regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In view of this, the case must be remanded for the 
following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for service connection for 
squamous cell carcinoma of the soft 
palate, including as due to Agent Orange 
exposure, taking into account all 
evidence received since the September 
2001 statement of the case.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


